MORROW, P. J.
The offense is robbery; penalty assessed at confinement in the penitentiary for life.
The indictment is regular and regularly presented. We have no statement of the evidence heard in the trial court.
There are some exceptions to the charge of the court. In the absence of knowledge of the facts heard upon the trial, it is difficult to appraise the. charge. No error in the charge has been perceived or pointed out.
Complaint is made of the remarks of state’s counsel referring to the night of the robbery as the “fatal night.” Nothing in the bill would indicate that the argument was improper.
In writing the judgment and sentence, the appellant is condemned to confinement in the state penitentiary for life. The judgment will be reformed so as to meet the requirements ,of the Indeterminate Sentence Law, article 775, Code Cr. Proc.- 1925, under which the judgment should condemn the appellant to confinement in the penitentiary for a period *1119of not less than five years nor longer than his natural life.
As reformed, the judgment is affirmed.